Citation Nr: 1014050	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-29 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Whether a March 2003 administrative decision was proper in 
finding clear and unmistakable error (CUE) in a January 2003 
administrative decision which reopened and reversed a May 
1991 administrative decision which had determined that 
injuries sustained in a May 1990 automobile accident were not 
incurred in line of duty but rather were due to the Veteran's 
willful misconduct.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to March 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which found CUE in a January 2003 
administrative decision which reopened and reversed a May 
1991 administrative decision which had determined that 
injuries sustained in a May 1990 automobile accident were not 
incurred in line of duty but rather were due to the Veteran's 
willful misconduct.  

In a June 2007 decision, the Board characterized the issue as 
"whether new and material evidence has been received to 
reopen the May 1991 administrative line of duty determination 
which found misconduct."  The Board found that new and 
material evidence had not been received to reopen the willful 
misconduct determination and denied the appeal.  
Subsequently, the Veteran appealed the Board's June 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in a Memorandum Decision dated in 
November 2009, reversed the Board's decision and remanded for 
the Board to reinstate the January 2003 administrative 
decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In rendering the March 2003 administrative decision which 
reversed the January 2003 administrative decision based on 
CUE and in issuing subsequent VA decisions and actions 
confirming and continuing the March 2003 administrative 
decision, VA did not comply with certain procedural 
requirements and therefore did not afford the Veteran due 
process.  


CONCLUSION OF LAW

The March 2003 administrative decision and all subsequent VA 
actions confirming and continuing that decision are void ab 
initio, and therefore the January 2003 administrative 
decision, which had determined that injuries sustained in a 
May 1990 automobile accident were incurred in the line of 
duty and not due to the Veteran's willful misconduct, is 
reinstated.  See Court Memorandum Decision, citing 38 C.F.R. 
§§3.104(a), 3.105(c), (d).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

This appeal involves whether the Veteran was eligible for VA 
compensation benefits for disability resulting from injuries 
sustained in an automobile accident in service or whether he 
was barred from obtaining such benefits because the injuries 
were not incurred in line of duty but rather were due to his 
own willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. 
§§ 38 C.F.R. § 3.1(m), (n), 3.301.  The Court has determined 
that VA did not comply with certain procedural requirements 
in rendering decisions barring such eligibility, has reversed 
a previous Board decision that denied the Veteran's appeal of 
those VA decisions, and has remanded this case for the Board 
to reinstate a VA decision that determined that injuries 
sustained in an automobile accident in service were incurred 
in line of duty and were not due to willful misconduct.  In 
its decision below, the Board has ordered reinstatement of 
the January 2003 administrative decision, and therefore the 
defect in due process with regard to this matter as noted in 
the Court's Memorandum Decision has now been cured by this 
decision.  

Consequently, the Board has no jurisdiction to render a 
determination on whether the Veteran has been prejudiced in 
the adjudication of the merits of his claim for VA disability 
compensation based on whether VA met the notification and 
duty to assist requirements under 38 U.S.C.A. §§ 5103(a), 
5103A and 38 C.F.R. § 3.159 because an adjudication of the 
claim based on evidence pertaining to the facts of the case-
that is, a rating decision concerning the disabilities for 
which service connection was claimed as a result of the 
automobile accident based on medical and lay evidence 
assembled pertaining to that claim ---was not rendered in 
this case by the RO but rather the rating decision that was 
rendered merely implemented the legal bar imposed by the 
administrative decision denying eligibility for such benefits 
based on willful misconduct.  Because service connection was 
denied based on a legal bar under 38 U.S.C.A. § 105 and 
38 C.F.R. §§ 38 C.F.R. § 3.1(m), (n), 3.301, the RO never 
rendered a decision on the merits of service connection based 
on facts shown by medical and lay evidence under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303.

Concerning this, the Board notes that, in order to establish 
direct service connection for a disorder, there must be 
(1) competent evidence of the current existence of the 
disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury 
suffered, or an event witnessed or experienced in active 
service; and (3) competent evidence of a nexus or connection 
between the disease, injury, or event in service and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  The RO had just begun to assist the 
Veteran in 2003, after the January 2003 administrative 
decision removed the legal bar to benefits, by notifying him 
of the evidence needed to substantiate his claim for service 
connection on the merits and to assist him in the development 
and procurement of such evidence pertaining to the facts when 
those actions were discontinued when the claim was 
subsequently denied based on the legal bar to such benefits 
imposed by the March 2003 administrative decision.  
38 U.S.C.A. § 105 and 38 C.F.R. §§ 38 C.F.R. § 3.1(m), (n), 
3.301.  Consequently, that development and assistance on the 
merits or facts of the claim, cut short in 2003 by the 
administrative bar to benefits, must now be continued and 
adjudication accomplished by the RO in a rating decision 
setting forth the disabilities for which service connection 
is warranted.  Until such an adjudication occurs, the Board 
cannot render a decision on whether it was flawed as a result 
of a defect in notification requirements or failure in the 
duty to assist under 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.


LAW AND ANALYSIS

In May 1990, during his period of service, the Veteran was 
injured in an automobile accident.  In September 1990, the 
service department determined that the accident did not occur 
in the line of duty (LOD) and was due to the Veteran's own 
misconduct.  

After the Veteran sought service connection for the residuals 
of a spinal cord injury secondary to the motor vehicle 
accident, a May 1991 RO administrative decision found that 
the accident was due to the Veteran's own willful and 
reckless disregard and that therefore the injuries he 
sustained in that accident were not received in the LOD and 
that willful misconduct is considered a bar to VA benefits 
for the resulting injuries.  A June 1991 RO decision denied 
service connection for a spinal cord injury because it had 
been found that the injuries were due to the Veteran's 
willful misconduct.  38 U.S.C.A. § 105 and 38 C.F.R. 
§§ 38 C.F.R. § 3.1(m), (n), 3.301.  Thereafter, an August 
2000 RO decision denied a claim to reopen the prior 
disallowance of service connection for the residuals of the 
spinal cord injuries.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In October 2002, the Veteran requested a new LOD 
determination.  In October 2002, the RO determined that new 
and material evidence had not been submitted sufficient to 
reopen the May 1991 LOD determination.  The Veteran filed a 
notice of disagreement (NOD) with that decision in October 
2002.  In January 2003, the Veteran noted that the October 
2002 request for a new LOD determination was to be presumed 
to include a claim for service connection for the residuals 
of the May 1990 automobile accident, to include any 
entitlement to special monthly compensation, should "the 
Line of Duty determination be administratively determined in 
the Veteran's favor."  

In a January 2003 administrative decision, the RO determined 
that new and material evidence had been submitted sufficient 
to reopen, and found that the Veteran's injuries were not due 
to his own willful misconduct.  It was noted that the 
Veteran's injuries were considered to be in the line of duty 
in accordance with 38 C.F.R. § 3.301.  Following this 
decision, in January 2003, the Veteran requested service 
connection specifically for the residuals of a spinal cord 
injury C-5, T-6/7 with quadriplegia, loss of use of bowel, 
loss of use of bladder, loss of use of arms, loss of use of 
legs, and a sinus condition.  

Once the bar to eligibility for VA benefits had been lifted 
by the January 2003 administrative decision, the RO began 
development of the merits of the claim for service connection 
for the injuries sustained in the accident.  In this regard, 
the RO sent the Veteran a letter notifying him of the 
evidence and information needed to substantiate his claim for 
service connection for the disabilities he had claimed and 
informing him that VA would determine whether he would be 
called for a VA examination if necessary.  However, the issue 
of service connection on the merits was never adjudicated in 
a rating decision because before the Veteran's claim got to 
that stage, VA, in March 2003, determined that there was CUE 
in the January 2003 LOD determination which had lifted the 
bar to eligibility for VA benefits.  Therefore, this decision 
again rendered the Veteran ineligible for service connection 
and VA compensation benefits because it reversed the finding 
of the January 2003 administrative decision and reinstated 
the legal bar prohibiting eligibility for VA benefits based 
on willful misconduct.

Later that same month, the Veteran disagreed with the March 
2003 determination and this appeal followed.  In October 
2003, the RO denied the claim for service connection for 
spinal cord injury with residual loss of bowel and bladder 
control, quadriplegia, because of the administrative 
determination that this disability was not incurred in line 
of duty but was due to the Veteran's willful misconduct.  As 
the remainder of the procedural history is complex and 
irrelevant for purposes of this decision, the Board will 
proceed with a discussion of the Court's November 2009 
decision.  

In its November 2009 Memorandum Decision, the Court 
determined that the matter on appeal to the Board stemmed 
from the March 2003 administrative decision which reversed 
the January 2003 administrative decision.  The Court found 
that, in rendering the March 2003 administrative decision and 
in issuing all subsequent VA decisions and actions which 
reversed the January 2003 administrative decision based on 
CUE, VA did not comply with certain procedural requirements 
and therefore did not afford the Veteran due process.  
Therefore, the Court held that the March 2003 administrative 
decision and all subsequent VA actions confirming that 
decision were void ab initio, and remanded the case to the 
Board to reinstate the January 2003 administrative decision, 
which had determined that injuries sustained in a May 1990 
automobile accident were incurred in the line of duty and not 
due to the Veteran's willful misconduct.  See Court 
Memorandum Decision, citing 38 C.F.R. §§3.104(a), 3.105(c), 
(d).

As discussed by the Court, the January 2003 decision did not 
award VA disability compensation for service-connected 
injuries, but nevertheless granted "entitlement" for 
service-connected benefits by lifting the previously imposed 
bar when it determined that the May 1990 automobile accident 
was incurred in the LOD.  Section 3.105(c) of VA regulations 
states that a determination as to character of discharge or 
line of duty which would result in discontinued entitlement 
is subject to the provisions of (d) of that section.  In 
relevant part, 38 C.F.R. § 3.105(d) states that when 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence 
showing  that service connection should be maintained.  
The Court noted that VA did not comply with the procedural 
requirements of 38 C.F.R. § 3.105(d).  Prior to the March 
2003 decision, there was no decision proposing severance 
setting forth all material facts and reasons that provided 60 
days notice for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d).  Thus, the Court held that, as VA failed to 
provide the Veteran with notice pursuant to 38 C.F.R. 
§ 3.105(c) & (d), the March 2003 decision which reversed the 
January 2003 favorable line of duty decision was improper.  
Accordingly, the January 2003 decision which found that the 
Veteran's injuries resulting from the May 1990 automobile 
accident were incurred in the line of duty in accordance with 
38 C.F.R. § 3.301 must be reinstated.  

As a practical matter, the Board notes that, because the RO 
never finished developing evidence pertaining to the claim 
for service connection on the merits prior to the March 2003 
administrative decision and because no adjudication of 
service connection for the disabilities claimed by the 
veteran has ever been accomplished on the merits, the RO 
should---after implementing this Board decision by 
reinstating the January 2003 administrative decision---
develop the evidence pertaining to the claim for service 
connection and adjudicate service connection on the merits 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 and any other 
laws and regulations applicable to the merits of that claim 
on a factual basis, now that the legal bar to eligibility 
for, or entitlement to, those benefits has been lifted by 
order of the Court and this Board decision.  

Concerning this, the claim for service connection was most 
recently characterized in January 2003 as entitlement to 
service connection for the residuals of a spinal cord injury 
C-5, T-6/7 with quadriplegia, loss of use of bowel, loss of 
use of bladder, loss of use of arms, loss of use of legs.  In 
developing the claim for service connection, the RO should 
ensure, given the passage of time since 2003, that the 
Veteran is notified of the information and evidence needed to 
substantiate his claim and that all obligations under the law 
to notify him of the requirements for establishing service 
connection and to assist him in the development of his claim 
for service connection are met.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
ORDER

The January 2003 administrative decision which lifted a legal 
bar to entitlement to service connection and VA compensation 
benefits by determining that injuries sustained in a May 1990 
automobile accident were incurred in the line of duty and not 
the result of the Veteran's willful misconduct is reinstated. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


